DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8-10, 14, 21-23, 26, 27, 20, 33-35, 30, 46-48, 50-52, 54, 56, 60-62, 64 and 66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 26, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MYUNG; Sechang et al. US PGPUB 20190261356 A1.
Regarding claim 1, Myung teaches A method of wireless communication at a user equipment (UE), comprising: 

transmitting uplink control information on a PUCCH  based on a PUCCH resource set, (Fig. 13, 1320) wherein: 
a first symbol of the PUCCH resource set is based on a PUCCH resource index, (The examiner notes that the wherein clause with “a first symbol … “ is an optional clause.  The examiner provided pertinent art that would teach this limitation, see Conclusion section) or 
a time division orthogonal cover code (TD-OCC) of the PUCCH resource set is based on the received PUCCH resource set index or the PUCCH resource index (¶0116, “An orthogonal cover code with index 0 is used for a PUCCH resource with PUCCH format 1 in Table 4.”  TD-OCC in ¶0116 would be based on PUCH for.30mat, which is in turn based on PUCCH resource set index 3-15 per Table 4. ).

Regarding claim 2. Myung teaches The method of claim 1, 
wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of TD-OCCs, (page 11, Table 11, index of time domain OCC) wherein the TD-OCC of the determined PUCCH resource set is selected from the set of TD-OCCs based on the PUCCH resource index, (Ibid. table 6 has TDOCC indexed to Resource Index),  
wherein the uplink control information is transmitted based on the TD-OCC of the determined PUCCH resource set.  (¶0153, “CS /OCC is applied to both the UCI and DMRS” ¶0161 “multiplexing between multiple UEs may be supported by applying OCC at a fore end of the UCI”) 



a first interface (Fig. 21, Receiver in Transceiver 2335), a processing system (Ibid. 2310 DSP/Microprocessor) a second interface (Ibid. Transmitter in Transceiver 2335) configured to perform the method in claim 1 and 2.  They are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8-10, 21-23, 33-35, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Myung, further in view of Huang; Yi et al. US PGPUB 20190045499 A1.
Regarding claim 8. Myung teaches The method of claim 1, wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of first symbol options, (page 6 and 7, table 4, Index vs. First Symbol column).  
but Myung does not teach 
wherein the first symbol of the determined PUCCH resource set is selected from the set of first symbol options based on the PUCCH resource index, and wherein the uplink control information is transmitted based on the first symbol of the determined PUCCH resource.  
However, Huang teaches
wherein the first symbol of the determined PUCCH resource set is selected from the set of first symbol options based on the PUCCH resource index, (Fig. 4, PUCCH resource set contains first symbol values)  and wherein the uplink control information is transmitted based on the first symbol of the determined PUCCH resource.  (¶0094, a starting symbol and/or an end symbol of short PUCCH format 305 may be dynamically configured.  For example, short PUCCH format 305 including 2 symbols may 
in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Myung with the technique of starting symbol configuration for PUCCH in Huang in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically.

Regarding claim 9. Myung and Huang teaches The method of claim 8, and Huang teaches wherein the configured PUCCH resource set has a configured number of symbols, (Fig 4, PUCCH set contains starting symbol and end symbol) and wherein each first symbol of the set of first symbol options is separated from the other first symbols of the set of first symbol options by at least a number of symbols equal to the configured number of symbols.  (¶0094, “a PUCCH resource definition including a symbol number at which the starting and/or end symbol of short PUCCH format 305 to be configured may be helpful for both the UE 115 and the base station 105, along with a number of symbols included in short PUCCH format 305.”)
in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Myung with the technique of starting symbol 

Regarding claim 10. Myung and Huang teaches The method of claim 8, and Huang teaches wherein the set of first symbol options includes four and ten, and wherein a configured number of symbols of the configured PUCCH resource set is four.  (¶0094, short PUCCH 
format 305 including 2 symbols may start at a first OFDM symbol of a TTI, at a 
fourth OFDM symbol of the TTI after downlink control information (e.g., PDCCH), 
or a twelfth OFDM symbol of the TTI.)

Regarding claim 21. Myung teaches The method of claim 1, but it does not teach 
wherein the TD-OCC and the first symbol of the determined PUCCH resource set are determined based on the PUCCH resource set index or the PUCCH resource index.
However, Huang teaches
wherein the TD-OCC and the first symbol of the determined PUCCH resource set are determined based on the PUCCH resource set index or the PUCCH resource index.    (Fig. 4)
in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically. (¶0046)
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Myung with the technique of starting symbol configuration for PUCCH in Huang in order to improve the flexibility of TTI configuration by define initial symbol of PUCCH dynamically.


wherein: parameters of the PUCCH resource set provide X possible resource combinations, the PUCCH resource index has X+N possible values, a first X PUCCH resource indices are mapped to corresponding resource combinations, and the determining the PUCCH resource set based on the PUCCH resource index comprises receiving a PUCCH resource index having a value greater than X and determining the PUCCH resource based on the resource combination corresponding to the PUCCH resource set and PUCCH resource index.  
However, Huang teaches
wherein: parameters of the PUCCH resource set provide X possible resource combinations, the PUCCH resource index has X+N possible values, a first X PUCCH resource indices are mapped to corresponding resource combinations, ([0101] In some cases, a first set of PUCCH resources 405 may be available for long PUCCH format 310 transmissions, and a second set of PUCCH resources 405 may be available for short PUCCH format 305 transmissions.  In PUCCH resource definition 400, for example, PUCCH resources 0 through M (e.g., 405-a, 405-b,405-c, 405-d) may be available for long PUCCH format 310 transmissions while PUCCH resources M+1 through N (e.g., 405-e through 405-f) may be available for short PUCCH format 305 transmissions.)
the determining the PUCCH resource set based on the PUCCH resource index comprises receiving a PUCCH resource index having a value greater than X and determining the PUCCH resource based on the resource combination corresponding to the PUCCH resource set and PUCCH resource index.  (¶0167, “the explicit 
resource mapping rule may be used if the amount of uplink control data is less 
than or equal to the threshold amount (e.g., a 2-bit UCI payload) and the 
amount of uplink transmission resources in the set of PUCCH resources having 
the PUCCH format to be used for the subsequent PUCCH transmission is less than 

In some cases, the implicit resource mapping rule may be used if the amount of 
uplink control data is less than or equal to the threshold amount (e.g., a 
2-bit UCI payload) and the amount of uplink transmission resources in the set 
of PUCCH resources having the PUCCH format to be used for the subsequent PUCCH 
transmission is greater than the threshold amount (e.g., 8) of uplink 
transmission resources.”)
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Regarding claim 23. Myung and Huang teaches The method of claim 22, and Huang teaches wherein the received PUCCH resource index is K, K being greater than the X, and the determined PUCCH resource corresponds to the Kth PUCCH resource index.  (Fig. 4, PUCCH resource set from M+1 to N, N > M). 
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of long and short PUCCH 

Claims 33-35 and 46-48 recites an apparatus performing the method in claims 8-10 and 21-23 respectively.  They are rejected for the same reason.

Claim 14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Myung as applied to claim 1 and 26, further in view of Marinier; Paul et al. US PGPUB 20200196343 A1.
Regarding claim 14. Myung teaches The method of claim 1, but it does not teach 
wherein the PUCCH resource set includes an interlace index and the UE transmits the uplink control information in the PUCCH based on the interlace index.  
However,  Marinier teaches
wherein the PUCCH resource set includes an interlace index (¶0122, A configuration of PUCCH resources may include, … (vii) a frequency interlace index) and the UE transmits the uplink control information in the PUCCH based on the interlace index.  (¶0129, “A WTRU may be assigned with different frequency interlaces, hopping patterns, and/or orthogonal cover code (OCC) for each of the multiple PUCCH transmissions.”)
in order to improve spectrum utilization by enabling FDM of multiple PUCCH on the same PRB or BWP (¶0122.)
Myung and Marinier are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of enabling FDM of multiple PUCCH in order to improve spectrum utilization. 

. 

Claim 50 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Myung, further in view of Kundu; Lopamudra et al. US PGPUB 20190239216 A1.

Regarding claim 50. Myung teaches A method of wireless communication at a base station, comprising: 
scheduling a user equipment (UE) to transmit uplink control information on scheduled resources of a physical uplink control channel (PUCCH), (¶0148, A PUCCH transmitting an HARQ-ACK for the PDSCH which is scheduled via DL assignment ) the scheduled resources having at least one of a scheduled time division orthogonal cover code (TD-OCC) and a scheduled first symbol  (¶0153, “CS /OCC is applied to both the UCI and DMRS” ¶0161 “multiplexing between multiple UEs may be supported by applying OCC at a fore end of the UCI”), ; 
transmitting at least one of a PUCCH resource set index (¶0116, a PUCCH resource set is provided by higher layer parameter pucch-ResourceCommon in SystemInformationBlockType1 through an index to a row of Table 4 ) and a PUCCH resource indicator (PRI) to the UE, (¶0118, PRI is a value of the PUCCH resource indicator field in the DCI format 1_0 or DCI format 1_1. ) 
the PUCCH resource set index being based on the scheduled TD-OCC  (page 11, table 6 and 8) 
But Myung doesn’t teach 
determining a PUCCH resource indicator (PRI) and a PDCCH location for the PRI based on the scheduled first symbol or determining a PUCCH resource set index, the PRI, and the PDCCH location for the PRI based on the TD-OCC; AFDOCS/23627894.1Application No.: 17/039,3358 Docket No. 030284.18547/195608 Amendment dated April 6, 2021Customer No. 15142 Reply to NFOA of January 8, 2021 

demultiplexing the PUCCH based on at least one of the scheduled TD-OCC and the scheduled first symbol.
However, Kundu teaches
determining a PUCCH resource indicator (PRI) and a PDCCH location for the PRI based on the scheduled first symbol (¶0080, UE may assume the same starting symbol of the determined PUCCH resource based on PUCCH resource indicator field in a last DCI format 1_0 or DCI format 1_1 that the UE detects, from one or more PUCCH resource set(s).)  or
the PRI being transmitted at a PDCCH location based on at least one of the scheduled first symbol or the scheduled TD-OCC; (¶0080, UE may assume the same starting symbol of the determined PUCCH resource based on PUCCH resource indicator field in a last DCI format 1_0 or DCI format 1_1 that the UE detects, from one or more PUCCH resource set(s).) and 
demultiplexing the PUCCH based on at least one of the scheduled TD-OCC and the scheduled first symbol.  (Fig. 4(b) 427)
in order to improve link budget and uplink coverage for control channel. (¶0026)
Myung and Kundu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of multiplexing PUCCH in order to improve link budget and uplink coverage for control channel.

Regarding claim 60, Myung teaches An apparatus for wireless communication, comprising: a processing system (Fig. 21, 2310 DSP/Microprocessor)  a first interface (Fig. 21, Transmitter in Transceiver 2335) configured to perform the method in claim 50.  It is rejected for the same reasons.

Claim 51, 54, 61 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Myung and Kundu as applied to claim 50 and 60; further in view of Huang. 

Regarding claim 51. Myung and Kundu teaches The method of claim 50, Myung teaches wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of TD-OCCs, the set of TD-OCCs including the scheduled TD-OCC,  , (Page 11, table 6 and 8, index with OCC) and but it does not teach 
 wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled TD-OCC in the set of TD-OCCs.  
However, Huang teaches
wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled TD-OCC in the set of TD-OCCs.  (Fig. 4, PUCCH resource index contains TD-OCC values).
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Regarding claim 54. Myung and Kundu teaches The method of claim 50, Kundun teaches 
wherein the PRI and the PDCCH location of the PRI on the PDCCH correspond to a position of the scheduled first symbol in the set of first symbol options.   (¶0080, E may assume the same starting 
But it does not teach  
wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of first symbol options, the set of first symbol options including the scheduled first symbol, and 
However, Huang teaches
wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having a set of first symbol options, the set of first symbol options including the scheduled first symbol, (Fig. 4) 
in order to increase the robustness of the PUCCH transmission to noise and interference (¶0097).
Myung and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of long and short PUCCH transmission format in order to increase the robustness of the PUCCH transmission to noise and interference.

Claim 61 and 64 recites an apparatus perform the method in claim 51 and 54, and they are rejected for the same reasons.

Claim 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Myung and Kundu as applied to claim 50 and 60; further in view of Marinier. 
Regarding claim 56. Myung and KUndu teaches The method of claim 50, but it does not teach 

However, Marinier teaches wherein the scheduled resources of the PUCCH include a scheduled interlace, (¶0122, A configuration of PUCCH resources may include, … (vii) a frequency interlace index) and wherein the PUCCH resource set index corresponds to a configured PUCCH resource set having an interlace index corresponding to the scheduled interlace.  .  (¶0129, “A WTRU may be assigned with different frequency interlaces, hopping patterns, and/or orthogonal cover code (OCC) for each of the multiple PUCCH transmissions.”)
in order to improve spectrum utilization by enabling FDM of multiple PUCCH on the same PRB or BWP (¶0122.)
Myung and Marinier are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Myung with the technique of enabling FDM of multiple PUCCH in order to improve spectrum utilization.

Claim 66 recites an apparatus perform the method in claim 56, and it is rejected for the same reasons. 
	 
Allowable Subject Matter
Claims 4, 29, 52, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/Mehmood B. Khan/Primary Examiner, Art Unit 2468